EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Damiani on October 20, 2021.
The application has been amended as follows: 
Claim 2: Delete: The process of claim 1 wherein the biomass comprises one or more of a raw biomass, wood, municipal yard waste, municipal solids waste, primary sludge from a wastewater treatment plant, waste activated sludge from a wastewater treatment plant, an agricultural waste or residue, and refuse derived fuel. 
Claim 3: Delete: The process of claim 1 wherein the biomass comprises digestate.
Claim 4: Delete: The process of claim 1 wherein the biomass comprises digestate and one or more of a raw biomass, wood, municipal yard waste, municipal solids waste, primary sludge from a wastewater treatment plant, waste activated sludge from a wastewater treatment plant, an agricultural waste or residue, and refuse derived fuel.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted July 28, 2021, were received and deemed persuasive.
Amended claims 1-4, 6-11, 13, 16 and 18-21, filed July 28, 2021, are pending and have been fully considered.  Claims 5, 12, 14, 15 and 17 have been canceled.  Claim 21 is new.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1-4, 6-11, 13, 16 and 18-21 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a process comprising steps of, a) producing a gas including condensable vapors and non-condensable gasses from pyrolysis of a feedstock at a temperature of 400°C or more; and, b) adding the gas to an anaerobic digester, wherein the condensable vapors are added in either vapor or liquid form, wherein the feedstock comprises biomass and plastic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771